LARRY E. KEIL (RAY-KEIL) and ALICE A. KEIL (RAY-KEIL), Petitioners v. COMMISSIONER OF INTERNAL REVENUE, RespondentKeil v. CommissionerDocket No. 1228-75.United States Tax CourtT.C. Memo 1976-232; 1976 Tax Ct. Memo LEXIS 165; 35 T.C.M. 1015; T.C.M. (RIA) 760232; July 29, 1976, Filed 1976 Tax Ct. Memo LEXIS 165">*165 James F. McAteer, for the petitioners.  Robert J. Chicoine, for the respondent.  FAYMEMORANDUM OPINION FAY, Judge: Respondent determined a deficiency of $585.50 in petitioners' Federal income tax for 1973.  The sole issue presented is whether petitioners are entitled to a "war tax credit" in the amount of $585.75.  Respondent has moved for judgment on the pleadings under Rule 120, Tax Court Rules of Practice and Procedure.  Petitioners presented oral testimony and a memorandum of authorities in support of their position.  Briefly stated, petitioners maintain that exacting payment of the amount in issue abridges their religious and moral freedom because the revenue would be used for military purposes.  1This issue has been litigated many times recently.  2 While the facts may vary from case to case, we have carefully considered the law on this matter previously. 1976 Tax Ct. Memo LEXIS 165">*166  We do not question petitioners' sincerity.  Nevertheless, religious or moral objections to policies of the Federal government do not absolve petitioners from any portion of their income tax liability, whether expressed in terms of the First Amendment, international law, or Nuremberg Principles.  Autenrieth v. Cullen,418 F.2d 586">418 F.2d 586 (9th Cir. 1969), cert. denied 397 U.S. 1036">397 U.S. 1036 (1970); Susan Jo Russell,60 T.C. 942">60 T.C. 942 (1973); Abraham J. Muste,35 T.C. 913">35 T.C. 913 (1961); see also Flast v. Cohen,392 U.S. 83">392 U.S. 83 (1968); Robert L. Anthony,66 T.C. 367">66 T.C. 367 (1976); Lorna H. Scheide,65 T.C. 455">65 T.C. 455 (1975); John David Egnal,65 T.C. 255">65 T.C. 255 (1975). 1976 Tax Ct. Memo LEXIS 165">*167  Accordingly, respondent's motion for judgment on the pleadings will be granted.  An appropriate order and decision will be entered.Footnotes1. Apparently, petitioners arrived at the amount of their credit on the theory that 60 percent of Federal income taxes collected by the Government are being used to support the military.  We note that a discrepancy of $.25 exists between the amount of the deficiency and the claimed credit.↩2. See the following memorandum opinions of this Court for recent examples: Austin B. Wattles,T.C. Memo. 1976-217; Margaret G. Bowman,T.C. Memo. 1976-206; Wade Howard Wright,T.C. Memo. 1976-201; Henry Braun,T.C. Memo. 1976-185; Stephanie D. Judson,T.C. Memo. 1976-182; Melinda Tuhus,T.C. Memo. 1976-173; Peter Ronald Curia,T.C. Memo. 1976-74; Charles E. Hecht,T.C. Memo. 1976-2↩.